MEMORANDUM DECISION
                                                                   FILED
Pursuant to Ind. Appellate Rule 65(D),                        Aug 25 2016, 8:09 am
this Memorandum Decision shall not be
                                                                   CLERK
regarded as precedent or cited before any                      Indiana Supreme Court
                                                                  Court of Appeals
court except for the purpose of establishing                        and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Gary A. Cook                                             Gregory F. Zoeller
Deputy Public Defender                                   Attorney General of Indiana
Peru, Indiana
                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Dameco Brent,                                            August 25, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         34A02-1512-CR-2132
        v.                                               Appeal from the Howard Superior
                                                         Court
State of Indiana,                                        The Honorable William C.
Appellee-Plaintiff.                                      Menges, Judge
                                                         Trial Court Cause No.
                                                         34D01-0606-FA-458
                                                         34D01-1404-FD-248



Bradford, Judge.



                                    Case Summary
Court of Appeals of Indiana | Memorandum Decision 34A02-1512-CR-2132 | August 25, 2016   Page 1 of 6
[1]   In 2015, Appellant-Defendant Dameco Brent was serving consecutive terms of

      probation for two separate convictions. As a condition of probation, Brent was

      ordered to complete a re-entry program through Howard County Community

      Corrections. Brent was terminated from the program for failing to check-in

      with the re-entry program personnel as ordered. As a result of being terminated

      from the re-entry program, the trial court revoked Brent’s probation. On

      appeal, Brent argues that the State presented insufficient evidence that he failed

      to report to the re-entry program. We affirm.



                            Facts and Procedural History
[2]   On June 6, 2007, Brent pled guilty to Class B felony dealing in cocaine, cause

      number 34D01-0606-FA-458 (“FA-458”). The trial court sentenced Brent to a

      seventeen-year term of incarceration with ten years to be executed and seven

      suspended to probation. On April 11, 2014, Appellee-Plaintiff the State of

      Indiana (“the State”) charged Brent with Class D felony intimidation and Class

      A misdemeanor invasion of privacy under cause number 34D01-1404-FD-248

      (“FD-248”). On May 1, 2014 and September 8, 2014, the State petitioned to

      revoke Brent’s suspended sentence under cause FA-458. On April 15, 2015,

      Brent pled guilty to Class A misdemeanor invasion of privacy. The trial court

      sentenced Brent to one year with two days executed and the remaining 363

      days suspended to probation and to be served consecutively to his 2007

      sentence for dealing in cocaine. On April 16, 2015, Brent admitted to violating

      probation and the trial court imposed 426 days of his previously suspended


      Court of Appeals of Indiana | Memorandum Decision 34A02-1512-CR-2132 | August 25, 2016   Page 2 of 6
      sentence of cause FA-458. Brent was ultimately returned to probation and, as a

      condition of probation, was ordered to successfully complete the Howard

      County Re-Entry Court Program (“the re-entry program”).


[3]   On July 29, 2015, the trial court ordered Brent to report to community

      corrections immediately upon his release from jail. The only two individuals

      from the re-entry program who were working at the community corrections

      office that day testified that they did not see Brent and were never notified that

      he came in. On August 19, 2015, the trial court held a hearing on Brent’s

      termination from the re-entry program. At the hearing, Brent testified that after

      he was released from jail, he got a ride to the community corrections office

      from Carlos James. James was on in-home detention at the time and was

      wearing a tracking bracelet which recorded his location. The State submitted

      the list of all locations visited by James according to the bracelet and it appears

      that James did not visit the community corrections facility on the day in

      question.


[4]   Brent also testified that, upon arriving at the community corrections office, he

      checked in with Robert Jones, who told Brent that he would inform the re-entry

      personnel that Brent had checked in. Jones, who works as an in-home

      detention case manager, did not remember if he saw Brent, but indicated that

      he did not record speaking with Brent on a “check-in form” as is his usual

      policy. Tr. Aug. 19, 2015, p. 14. Following the hearing, the trial court found

      that Brent violated the terms of the re-entry program for failing to report and

      terminated him from the program.

      Court of Appeals of Indiana | Memorandum Decision 34A02-1512-CR-2132 | August 25, 2016   Page 3 of 6
[5]   On August 20, 2015, the State filed a petition to revoke Brent’s suspended

      sentences in causes FA-458 and FD-248. Brent admitted to being terminated

      from the re-entry program, completion of which was a condition of probation.

      The trial court found that he violated the terms of his probation and imposed

      his previously-suspended sentences of 363 days in FD-248 and 2129 days in

      FA-458, to be served consecutively.



                                 Discussion and Decision
[6]           Our standard of review of an appeal from the revocation of a
              community corrections placement mirrors that for revocation of
              probation. [Brooks v. State, 692 N.E.2d 951, 953 (Ind. Ct. App.
              1998).]. A probation hearing is civil in nature and the State need
              only prove the alleged violations by a preponderance of the
              evidence. Braxton v. State, 651 N.E.2d 268, 270 (Ind. 1995). We
              will consider all the evidence most favorable to supporting the
              judgment of the trial court without reweighing that evidence or
              judging the credibility of witnesses. Id. If there is substantial
              evidence of probative value to support the trial court’s conclusion
              that a defendant has violated any terms of probation, we will
              affirm its decision to revoke probation. Id.


      Cox v. State, 706 N.E.2d 547, 551 (Ind. 1999)


              Because probation revocation procedures “are to be flexible,
              strict rules of evidence do not apply.” Id.; see also Ind. Evidence
              Rule 101(c). The trial court may consider hearsay “bearing some
              substantial indicia of reliability.” Id. at 551. Hearsay is
              admissible in this context if it “has a substantial guarantee of
              trustworthiness.” Reyes v. State, 868 N.E.2d 438, 441 (Ind. 2007),
              reh’g denied. A trial court “possesses broad discretion in ruling on
              the admissibility of evidence, and we will not disturb its decision

      Court of Appeals of Indiana | Memorandum Decision 34A02-1512-CR-2132 | August 25, 2016   Page 4 of 6
              absent a showing of an abuse of that discretion.” C.S. v. State,
              735 N.E.2d 273, 275 (Ind. Ct. App. 2000), trans. denied.


      Peterson v. State, 909 N.E.2d 494, 499 (Ind. Ct. App. 2009).


[7]   Brent argues that the trial court abused its discretion when it found that he

      failed to appear to Howard County Community Corrections as ordered.

      Specifically, he argues that because none of the re-entry officers could say for

      certain that Brent did not appear at the community corrections office, the State

      failed to meet its burden that he did not appear by a preponderance of the

      evidence. First, we note that this argument is nothing more than a request for

      this court to reweigh the evidence, which we cannot do. Furthermore, the trial

      court specifically addressed the conflicting evidence and found Brent’s self-

      serving testimony to be unreliable.


              We have Mr. Brent’s rather self-serving statements that he talked
              to Mr. Jones who very clearly is not a member of the re-entry
              team, has never been a member of the re-entry team, had never
              held himself out to be a member of the re-entry team, and Mr.
              Brent was specifically told by Judge Vanderpool to talk to the re-
              entry personnel. Mr. Jones indicated that had Mr. Brent or
              anybody else indicated they were there to report for re-entry as
              Mr. Brent has testified that he said he did, that he would have
              notified [the re-entry personnel] of Mr. Brent’s presence. If he
              was doing a check-in with Brent, he would have made notes with
              it himself if he was handling the check in. No notes were made.
              As Mr. Jones testified that if he had had a conversation such as
              that relayed by Mr. Brent he would have remembered it. He does
              not remember any such conversation. Couple that with the fact
              that Mr. James’ tracks would indicate that he wasn’t anywhere
              near either the jail or Community Corrections Building during

      Court of Appeals of Indiana | Memorandum Decision 34A02-1512-CR-2132 | August 25, 2016   Page 5 of 6
              that period of time in question, leaves me to believe that Mr.
              Brent is not being truthful in his testimony and, therefore, that
              does not take away from the credibility of the State’s witnesses. I
              find by a preponderance of the evidence that Mr. Brent violated
              the terms of re-entry by failing to report to the re-entry program
              personnel as ordered and we will, therefore, terminate him from
              the Re-Entry Program.


      Tr. pp. 33-34. The trial court did not credit Brent’s testimony and was well

      within its discretion to do so. We are not in permitted to substitute our own

      judgment regarding witness credibility, Braxton, 651 N.E.2d at 270, nor does

      there appear to be any reason to do so here.


[8]   The judgment of the trial court is affirmed.


      Pyle, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 34A02-1512-CR-2132 | August 25, 2016   Page 6 of 6